Citation Nr: 1025805	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
service-connected medial femoral condyle chondroplasty and 
partial synovectomy of the right knee. 


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel











INTRODUCTION

The Veteran has unverified active service from March 2002 to 
November 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

The Veteran was scheduled to appear before the Board at the RO in 
St. Petersburg, Florida on April 28, 2010.  The Veteran did not 
report to the hearing.  However, in a written statement received 
on April 30, 2010, he withdrew his request for a Board hearing.  
As such, the Veteran's request for a hearing is deemed withdrawn.  
See 38 C.F.R. § 20.703 (2009). 


FINDING OF FACT

In a written statement received in April 2010, the Veteran 
withdrew his appeal concerning the issue of entitlement to a 
disability rating in excess of 10 percent for service-connected 
medial femoral condyle chondroplasty and partial synovectomy of 
the right knee. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
issue of entitlement to a disability rating in excess of 10 
percent for service-connected medial femoral condyle 
chondroplasty and partial synovectomy of the right knee have been 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2009).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R.               § 20.204(c) (2009).

In a written statement received in April 2010, the Veteran stated 
that he was withdrawing his appeal as to the issue of entitlement 
to a disability rating in excess of 10 percent for service-
connected medial femoral condyle chondroplasty and partial 
synovectomy of the right knee currently before the Board.  

The Board finds that the Veteran's written statement indicating 
his intention to withdraw his appeal satisfies the requirements 
for the withdrawal of a substantive appeal.

As the Veteran has withdrawn his appeal, there remain no 
allegations of errors of fact or law for appellate consideration 
concerning this issue.  The Board therefore has no jurisdiction 
to review the issue.










(CONTINUED ON THE NEXT PAGE)
Accordingly, the issue of entitlement to a disability rating in 
excess of 10 percent for service-connected medial femoral condyle 
chondroplasty and partial synovectomy of the right knee is 
dismissed.


ORDER

The appeal concerning the issue of entitlement to a disability 
rating in excess of 10 percent for service-connected medial 
femoral condyle chondroplasty and partial synovectomy of the 
right knee is dismissed without prejudice.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


